Case: 14-12790       Date Filed: 02/13/2017       Page: 1 of 19


                                                                                   [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 14-12790
                               ________________________

                      D. C. Docket No. 4:11-cr-00022-RLV-WEJ-3

UNITED STATES OF AMERICA,

                                                                            Plaintiff-Appellee,

                                             versus

JASON VOTROBEK,
ROLAND CASTELLANOS,

                                                                       Defendants-Appellants.


                               ________________________

                      Appeals from the United States District Court
                          for the Northern District of Georgia
                            _________________________

                                     (February 13, 2017)


Before WILSON and JULIE CARNES, Circuit Judges, and ROYAL, * District
Judge.


   *
      Honorable C. Ashley Royal, United States District Judge for the Middle District of Georgia,
sitting by designation.
                Case: 14-12790        Date Filed: 02/13/2017        Page: 2 of 19


ROYAL, District Judge:

       A jury convicted Appellants Jason Votrobek and Roland Castellanos of

conspiring to distribute drugs, in violation of 21 U.S.C. § 846; conspiring to

launder money, in violation of 18 U.S.C. § 1956(h); and substantive charges of

money laundering and maintaining a place for unlawful drug distribution. The

district court sentenced both to 180 months in confinement, followed by three

years of supervised release. Appellants challenge their convictions. After careful

review, we AFFIRM.

                                       BACKGROUND

       Appellants’ convictions center on their involvement in a “pill mill”

business. 1 Appellants learned how to operate a pill mill clinic from Zachary Rose,

who owned and operated three clinics in Jacksonville, Florida. Indeed, Appellants

met each other while working on the staff at one of these clinics, Jacksonville Pain

and Urgent Care (Jacksonville Pain). However, once law enforcement began to

investigate Rose’s Florida clinics in early 2010, Appellants left Jacksonville Pain

and established their own clinic, Atlanta Medical Group (AMG) in Cartersville,

Georgia. AMG soon hired Dr. James Chapman as its prescribing physician.

       Appellants operated AMG in the fashion typical of pill mills. Generally,

AMG patients would pay about $300 in cash for a cursory examination by Dr.

1
 A “pill mill” is a term used to describe a medical clinic that prescribes narcotics for illegitimate
purposes.
                                                  2
             Case: 14-12790     Date Filed: 02/13/2017   Page: 3 of 19


Chapman, whose prescriptions for pain medications were processed by AMG’s in-

house pharmacy. To pass drug tests, patients frequently brought balloons

containing urine and bribed AMG staff. Security guards searched patients for

weapons. Moreover, Appellants charged more for prescriptions than AMG’s books

reflected and purchased luxury vehicles with the undocumented cash.

      As is also typical of these operations, nearby tenants soon began to complain

to AMG’s landlord that unkempt patients arrived before business hours in cars

with out-of-state license plates and loitered in the parking lot. Local pharmacies

refused to fill AMG’s prescriptions because the patients did not appear to be in any

pain. In May 2010, after a traffic stop of four AMG patients carrying large

amounts of prescription narcotics, the Drug Enforcement Administration (DEA)

began investigating AMG.

      Although Appellant Votrobek had left Florida to open AMG in Georgia, his

involvement in Rose’s Florida clinics caught up with him. On April 20, 2012, in

the Middle District of Florida, a Grand Jury indicted Votrobek for conspiracy to

distribute Oxycodone and Alprazolam not for a legitimate medical purpose and

conspiracy to launder money. After a fifteen-day trial, however, a jury found

Votrobek not guilty.

      Votrobek’s respite from conviction was fleeting. Less than two months after

his acquittal in Florida, on June 25, 2013, a Grand Jury in the Northern District of


                                         3
                 Case: 14-12790      Date Filed: 02/13/2017   Page: 4 of 19


Georgia returned a thirty-two count indictment against Appellants Votrobek and

Castellanos, as well as Dr. Chapman, regarding their involvement in AMG.

Pertinent to this appeal, the indictment charged Appellants with conspiracy to

distribute     Oxycodone,       Hydrocodone       with   Acetominophen    (Lorcet),   and

Alprazolam (Xanax) for other than a legitimate medical purpose; conspiracy to

launder money; and substantive counts of money laundering and maintaining a

place for unlawful drug distribution.

         After almost four weeks of trial, a jury convicted Appellants on all counts.2

The district court sentenced each to a total of 180 months in prison, followed by

three years of supervised release. Additionally, each was required to pay $200,000

in fines and forfeit to the United States a monetary judgment in the amount of

$3,975,308.

         On appeal, Votrobek and Castellanos each raise two issues. Votrobek argues

the district court (1) committed plain error by not dismissing the Georgia

conspiracy charges on Double Jeopardy grounds, and (2) assuming the conspiracy

charges were barred by Double Jeopardy, committed plain error by not dismissing

his substantive convictions based on prejudicial spillover. Castellanos argues the

district court (1) erred by refusing to hold an evidentiary hearing concerning the

affidavits supporting the four wiretaps, and (2) abused its discretion by refusing to


2
    The jury also convicted Dr. Chapman.
                                              4
              Case: 14-12790     Date Filed: 02/13/2017    Page: 5 of 19


instruct the jury on the entrapment-by-estoppel defense. For the reasons set forth

below, we affirm both convictions.

                                    DISCUSSION

I. Double Jeopardy

      Votrobek first argues his conspiracy charges in the Northern District of

Georgia arose from the same conspiracy for which he was acquitted in the Middle

District of Florida and thus are barred by the Double Jeopardy Clause. We

disagree.

      Because Votrobek failed to raise this argument below, he forfeited his right

to a Double Jeopardy defense, and we review for plain error. United States v.

Lewis, 492 F.3d 1219, 1222 (11th Cir. 2007) (en banc). Under this standard, an

appellant must establish “(1) error, (2) that is plain, and (3) that affects substantial

rights.” United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005) (quoting

United States v. Cotton, 535 U.S. 625, 631, 122 S. Ct. 1781, 1785 (2002)). If the

appellant meets all three conditions, “an appellate court may then exercise its

discretion to notice a forfeited error, but only if (4) the error seriously affects the

fairness, integrity, or public reputation of judicial proceedings.” Id.

      The Double Jeopardy Clause of the Fifth Amendment provides “[n]o person

shall . . . be subject for the same offen[s]e to be twice put in jeopardy of life or

limb.” U.S. Const. amend V. Specifically, the Double Jeopardy Clause protects


                                           5
               Case: 14-12790       Date Filed: 02/13/2017      Page: 6 of 19


against (1) “a second prosecution for the same offense after acquittal”; (2) “a

second prosecution for the same offense after conviction”; and (3) “multiple

punishments for the same offense.” Brown v. Ohio, 432 U.S. 161, 165, 97 S. Ct.

2221, 2225 (1977) (internal quotation marks omitted). The Clause, however, does

not “forbid a second prosecution involving a violation of exactly the same law.”

United States v. Maza, 983 F.2d 1004, 1011 (11th Cir. 1993). Accordingly,

“[w]hether a defendant has committed the same offense twice is a factual question”

requiring a “determination that the underlying facts that gave rise to the first

prosecution are, or are not the sole basis for the second.” Id.

       Thus, to determine whether Votrobek’s conviction violated Double

Jeopardy, we must decide whether he committed two separate conspiracies in

Florida and Georgia or only one. To do so, we consider five factors: “(1) time, (2)

persons acting as co-conspirators, (3) the statutory offenses charged in the

indictments, (4) the overt acts charged by the government or any other description

of the offense charged which indicates the nature and scope of the activity which

the government sought to punish in each case, and (5) places where the events

alleged as part of the conspiracy took place.” United States v. Marable, 578 F.2d

151, 154 (5th Cir. 1978).3 Using these factors, the government bears the burden of

proving a separate conspiracy by a preponderance of the evidence. Maza, 983 F.2d

3
 In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc), we adopted as
binding precedent all cases decided by the former Fifth Circuit before October 1, 1981.
                                               6
                Case: 14-12790       Date Filed: 02/13/2017       Page: 7 of 19


at 1013. In this analysis, we are free to consider the record in addition to the

indictments. Marable, 578 F.2d at 154; see also United States v. Benefield, 874

F.2d 1503, 1506 (11th Cir. 1989).

       Applying the Marable factors to this case, we conclude the government has

shown Votrobek committed two separate conspiracies, one in Florida and one in

Georgia. First, the Florida and Georgia conspiracies did not overlap in time. A

temporal gap between the end of one conspiracy and the beginning of another

indicates separate conspiracies. See United States v. Sturman, 679 F.2d 840, 844

(11th Cir. 1982). Here, Votrobek ended his involvement in the Florida conspiracies

in April 2010, one month before the Georgia conspiracies began. 4

       Second, Votrobek’s different co-conspirators in Florida and Georgia indicate

separate conspiracies. The only named participant the conspiracies had in common

was Votrobek himself. 5 As we have previously noted, the participation of a single

common actor fails to establish the existence of a single conspiracy. See United

4
  Although Votrobek argues the conspiracies briefly overlapped from May through July of 2010
based on the time periods set forth in the indictments, at trial three witnesses testified that
Votrobek left the Florida conspiracy in April 2010. Moreover, in Votrobek’s response to the
government’s 404(b) notice, he asserted that as of April 19, 2010, he had “intentionally severed
ties with” and “had absolutely no involvement with” Rose’s Florida clinics. Doc. 162 at 3.
5
  The Florida indictment named twelve co-conspirators in addition to Votrobek: Zachary Rose,
Dr. Hall, Dr. Perla, Dr. Tafflin, Dr. Posca, Dr. Brandt, Krystopher Legg, Ryan Young, Yevgeny
Drubetskoy, Theodore Enquist, Brian Goldberg, and Theresa Faulker. In Georgia, the named
indicted co-conspirators were Votrobek, Castellanos, Jesse Violante, Tara Atkins, and Dr.
Chapman, while the named undicted co-conspirators were Kim Bovino, John Cendor, Jamie
Priest, Cheryl Votrobek, David Votrobek, Dr. Locke, Dr. Efobi, Dr. Daniachew, Dr. Nortick, and
Timothy Spurlock. Although Castellanos worked at the Florida clinic before joining Votrobek in
Georgia, “the identity of unindicted persons is inconsequential for this double jeopardy analysis.”
Sturman, 679 F.2d at 843.
                                                7
              Case: 14-12790     Date Filed: 02/13/2017   Page: 8 of 19


States v. Nino, 967 F.2d 1508, 1511—12 (11th Cir. 1992) (citing Kotteakos v.

United States, 328 U.S. 750, 754—55, 66 S. Ct. 1239, 1242—43 (1946)). Indeed,

the absence of co-conspirators charged in both indictments indicates “two distinct

conspiracies.” Sturman, 679 F.2d at 843. Moreover, the linchpin of the Georgia

conspiracy was Dr. James Chapman, whose participation allowed AMG to

distribute controlled narcotics. Yet Dr. Chapman did not participate in the Florida

conspiracy. The fact that certain patients patronized both the Florida and Georgia

clinics is irrelevant because no patients were co-conspirators. We agree with the

government that the evidence indicates Votrobek learned the pill mill business in

Florida, then left to start AMG in Georgia with new co-conspirators.

      Third, although the offenses charged in both indictments were almost

identical, this factor is not controlling. We have previously explained “it is possible

to have two different conspiracies to commit exactly the same kind of crime.”

Nino, 967 F.2d at 1512. Accordingly, we have described this factor as “clearly” the

least important to the Marable analysis. See Sturman, 679 F.2d at 843. Moreover,

although both indictments alleged violations of 21 U.S.C. § 846 and 18 U.S.C. §

1956(h), the controlled substances alleged in each drug conspiracy differed

somewhat. Whereas the Florida indictment alleged only Oxycodone and

Alprazolam (Xanax), the Georgia indictment also alleged Hydrocodone with




                                          8
               Case: 14-12790       Date Filed: 02/13/2017       Page: 9 of 19


Acetaminophen (Lorcet), indicating Votrobek distributed an additional drug in

Georgia.

       Fourth, the Florida and Georgia conspiracies involved similar but different

overt acts. Different overt acts indicate separate conspiracies. See United States v.

Nyhuis, 8 F.3d 731, 737—38 (11th Cir. 1993). Even if the overt acts charged are

superfluous, they “serve to describe the offense charged,” and thus, “we may

examine them for the additional insight they provide into the nature and scope” of

the conspiracies. Marable, 578 F.2d at 155.6 According to the Florida indictment,

the conspirators distributed controlled substances without adequate examinations

or treatment plans, solicited out-of-state patients, required $250 or $300 cash

payments, referred patients to a certain individual who provided magnetic

resonance images, allowed patients to evade drug tests, and made daily cash

deposits in various Jacksonville banks. These overt acts were conceptually similar

to but objectively different from those in Georgia, which included purchasing and

selling excessive quantities of controlled substances, monitoring law enforcement

actions against similar clinics, allowing AMG employees to accept bribes from

drug addicts, and using proceeds to purchase additional controlled substances. That

AMG utilized the same startup plan, hiring process, and policies and procedures as


6
 We note that the government is not required to prove an overt act under 21 U.S.C. § 846.
United States v. Shabani, 513 U.S. 10, 11, 115 S. Ct. 382, 383 (1994). Because the indictment in
this case included numerous overt acts, we consider them in our Marable analysis.
                                               9
             Case: 14-12790    Date Filed: 02/13/2017    Page: 10 of 19


the Florida clinics is unsurprising, as Votrobek and Castellanos carried their

knowledge of the pill mill business with them from Florida to Georgia. Thus,

although similar, the overt acts in Florida and Georgia were different.

      Finally, the fifth Marable factor strongly suggests the existence of two

separate conspiracies because the conspiracies took place in two different states.

Indictments alleging “the conspiratorial events occurred in separate places,”

indicate separate conspiracies. Sturman, 679 F.2d at 843. Here, the Florida

conspiracy revolved around three clinics in Jacksonville, Florida. In contrast, the

Georgia conspiracy focused on AMG in Cartersville, Georgia. Indeed, the Georgia

indictment is silent as to any of Votrobek’s activities in Florida, while the Florida

indictment only briefly notes Votrobek left Florida “to open his own pain

management clinic” in Georgia. Doc. 340 at 6. Although Votrobek argues both the

Florida and Georgia clinics catered to patients from Tennessee, Kentucky, and

Ohio, none of the events alleged as part of either conspiracy took place in these

states. The origin of the clinics’ clientele does not establish the conspiracies

occurred in the same place.

      Based on (1) the absence of temporal overlap, (2) the lack of any common

co-conspirators, (3) the additional substances distributed in Georgia, (4) the

different overt acts, and (5) the entirely separate locations of the clinics, we

conclude the government has established the existence of two separate


                                         10
             Case: 14-12790    Date Filed: 02/13/2017   Page: 11 of 19


conspiracies. Hence, Votrobek’s conviction is not barred by the Double Jeopardy

Clause. At the very least, we cannot say the district court committed plain error by

failing to dismiss the Georgia conspiracy charges on Double Jeopardy grounds.

      Finally, as to Votrobek’s second enumeration of error, because his

conspiracy charges did not violate the Double Jeopardy Clause, there was no

prejudicial spillover as to his substantive charges. Thus, we need not address his

argument on this issue.

II. District Court’s Refusal to Hold a Franks v. Delaware Hearing

      We now turn to Appellant Castellanos’ two enumerations of error.

Castellanos first argues the district court erred in denying his request for a Franks

hearing pursuant to Franks v. Delaware, 438 U.S. 154, 98 S. Ct. 2674 (1978),

based on certain alleged false statements in the affidavits used to obtain court

authorization for telephone wiretaps. We disagree.

      To challenge the veracity of an affidavit in support of a wiretap order under

Franks, a defendant must make “a substantial preliminary showing” that (1) “a

false statement knowingly and intentionally, or with reckless disregard for the

truth, was included by the affiant in the warrant affidavit,” and (2) “the allegedly

false statement is necessary to the finding of probable cause.” Franks, 438 U.S. at

155–56, 98 S. Ct. at 2676. “Allegations of negligence or innocent mistake are

insufficient,” and the defendant’s “attack must be more than conclusory and must


                                         11
             Case: 14-12790     Date Filed: 02/13/2017   Page: 12 of 19


be supported by more than a mere desire to cross-examine.” Id. at 171, 98 S. Ct. at

2684. Upon such a showing, the defendant is entitled to an evidentiary hearing on

the issue. Id. at 155, 98 S. Ct. at 2676. Although we have not articulated the precise

standard to review a district court's denial of a Franks hearing, normally a district

court's decision regarding the need for an evidentiary hearing is reviewed for abuse

of discretion. United States v. Arbolaez, 450 F.3d 1283, 1293 (11th Cir. 2006) (per

curiam). We will apply that standard here.

      Here, the United States submitted wiretap applications on February 16,

March 18, April 19, and June 6, 2011. In the supporting affidavits, DEA Special

Agent Lourdes M. Bowen averred that in May of 2010, the DEA identified AMG

as a pill mill after receiving complaints from the public concerning AMG’s high

volume of patients. During a traffic stop of four patients, agents discovered large

amounts of controlled narcotics. Over the course of the investigation, agents

interviewed three AMG patients, who all described receiving Oxycodone

prescriptions after perfunctory exams performed by Dr. Chapman. For example,

one patient met with Dr. Chapman for no more than twenty-five minutes, during

which time he merely asked her to bend over, touch her toes, and move her legs

against resistance, before prescribing pills. Based on this information, agents

interviewed Dr. Steven Lobel, a medical doctor, who stated new patient

examinations should include assessments of cranial nerves, concentration, speech,


                                         12
             Case: 14-12790     Date Filed: 02/13/2017   Page: 13 of 19


reflex, and sensation. Further, Dr. Lobel opined that the large doses of Oxycodone

reflected “callous disregard for legitimate prescribing.” TT-1 Aff. ¶ 27.

      Additionally, agents interviewed three former AMG employees, who all

indicated the clinic initially accepted only cash payments. One former employee

explained patients might pay up to $1,200 per visit, and she once collected

approximately $22,000 in cash in a two-hour period. According to the same

employee, patients arrived in groups of three to five, often in the same vehicle, and

occasionally bribed AMG staff to let them pass drug screens. The employee found

discarded condoms, bottles, and balloons in the restroom, but the office manager

told her it was none of her business. Further, Castellanos instructed AMG nurses to

search patients for weapons.

      In a consensually recorded telephone conversation with a confidential

source, Votrobek confided he could not sleep at night because he feared he would

watch his child grow up from behind bars, repeatedly mentioned Zachary Rose’s

Florida clinics, and discussed AMG’s sophisticated security systems. Moreover, he

asserted AMG was not a pill mill because it did not process 120 patients per day or

allow patients to sell pills in the parking lot. Based on Votrobek’s explicit

contradiction of these details typical of pill mills, Agent Bowen concluded

Votrobek was identifying ways to avoid raising suspicion at a pill mill.




                                         13
             Case: 14-12790     Date Filed: 02/13/2017     Page: 14 of 19


      Finally, Agent Bowen explained why the wire intercepts were necessary to

the investigation. Prior to seeking the wiretaps, agents had utilized toll-record

analysis, financial transaction reports, confidential informants and sources,

interviews with AMG patients and former employees, physical surveillance, video

surveillance, GPS trackers, and trash searches; however, these investigative

techniques had failed to reveal the knowledge and intent of the conspirators.

According to Agent Bowen, AMG’s owners had become more guarded as the

investigation progressed and had stopped communicating with two of the

confidential sources. Agent Bowen believed other confidential sources or

undercover agents would be unlikely to interact with those at the upper echelons of

the conspiracy. Similarly, physical surveillance and pole cameras had only allowed

agents to observe Dr. Chapman’s visits to a nearby liquor store and patients

arriving and departing from the clinic. Finally, techniques such as surveillance and

searches of the owners’ residences, interviews, and grand jury subpoenas would

immediately alert the conspirators to the investigation.

      Castellanos argues Agent Bowen had no basis to conclude (1) the four

patients in the initial traffic stop possessed large amounts of controlled narcotics,

and (2) AMG wrote prescriptions without sufficient medical reason based on

inadequate examinations performed by AMG physicians. Castellanos contends

both statements constitute unfounded medical opinions because Agent Bowen


                                         14
              Case: 14-12790     Date Filed: 02/13/2017       Page: 15 of 19


lacked medical training. These arguments are unfounded. Agent Bowen averred

that after interviewing multiple patients, she conferred with Dr. Steven Lobel, who

opined that AMG physicians prescribed narcotics in “relatively large quantities”

and did not perform proper neurological and physical examinations. TT-1 Aff. ¶

27. Hence, we conclude Agent’s Bowen’s statements were “supported by

substantial evidence” and thus were not knowingly and intentionally false or in

reckless disregard of the truth. See O’Ferrell v. United States, 253 F.3d 1257,

1269—70 (11th Cir. 2001).

      Castellanos’ next argument—that Agent Bowen misrepresented Votrobek’s

statements during the consensually recorded phone call—also fails. Castellanos

argues Agent Bowen had no basis to conclude Votrobek was identifying ways to

avoid raising suspicion at a pill mill because Votrobek explicitly stated AMG did

not see 120 patients per day or allow patients to sell pills in the parking lot. Based

on Agent Bowen’s considerable experience investigating drug trafficking,

however, Votrobek’s explicit contradiction of details typical of pill mill operations

supported her conclusion Votrobek was identifying ways to avoid raising

suspicion, especially considering Votrobek knew the conversation was being

recorded. Thus, we cannot say Agent Bowen’s statement was either knowingly and

intentionally false or in reckless disregard for the truth.




                                           15
              Case: 14-12790   Date Filed: 02/13/2017   Page: 16 of 19


      Finally, Castellanos argues Agent Bowen made only conclusory statements

supporting the wiretap’s necessity. A wiretap order requires a showing that

“normal investigative procedures have been tried and have failed or reasonably

appear to be unlikely to succeed if tried or to be too dangerous.” 18 U.S.C. §

2518(3)(c). This necessity requirement ensures “wiretapping is not resorted to in

situations where traditional investigative techniques would suffice to expose the

crime,” but it does not require “a comprehensive exhaustion of all possible

investigative techniques.” United States v. De La Cruz Suarez, 601 F.3d 1202,

1214 (11th Cir. 2010). As set forth above, Agent Bowen spends nearly 24 pages

supporting each affidavit detailing the multiple investigatory techniques utilized by

law enforcement and explaining why they were unlikely to reveal the knowledge

and intent of the targets.

      Castellanos has failed to make a substantial showing that Agent Bowen’s

statements were knowingly and intentionally false or made in reckless disregard

for the truth. Nor has Castellanos shown the affidavit lacked probable cause absent

the challenged material. Accordingly, the district court did not abuse its discretion

by refusing to hold a Franks hearing.




                                         16
             Case: 14-12790     Date Filed: 02/13/2017     Page: 17 of 19


C. District Court’s Refusal to Give Requested Instruction on Entrapment by

Estoppel

      Castellanos next argues the district court erred in denying his request to

instruct the jury on the entrapment-by-estoppel defense.

      We review a district court’s refusal to give a requested “theory of defense”

instruction for abuse of discretion. United States v. Chastain, 198 F.3d 1338, 1350

(11th Cir. 1999). Such a refusal is reversible error only if the requested instruction

“(1) was a correct statement of the law; (2) was not adequately covered in the

instructions given to the jury; (3) concerned an issue so substantive that its

omission impaired the accused’s ability to present a defense; and (4) dealt with an

issue properly before the jury.” United States v. Westry, 524 F.3d 1198, 1216 (11th

Cir. 2008) (per curiam) (internal quotation marks omitted). The instruction must

have “legal support” and “some basis in the evidence.” United States v. Morris, 20

F.3d 1111, 1114—15 (11th Cir. 1994) (internal quotation marks omitted). Thus, a

district court “has authority to refuse to instruct the jury on a defense where the

evidence used to support it, if believed, fails to establish a legally cognizable

defense.” United States v. Billue, 994 F.2d 1562, 1568 (11th Cir. 1993).

      Although ignorance of the law generally is no defense, “[e]ntrapment-by-

estoppel is an affirmative defense that provides a narrow exception” to this rule.

United States v. Funches, 135 F.3d 1405, 1407 (11th Cir. 1998). Entrapment by


                                         17
             Case: 14-12790     Date Filed: 02/13/2017    Page: 18 of 19


estoppel “applies to a defendant who reasonably relies on the assurance of a

government official that specified conduct will not violate the law.” United States

v. Alvarado, 808 F.3d 474, 484—85 (11th Cir. 2015). Thus, the defense “requires a

showing that a government official affirmatively communicated to the defendant

the official’s approval of the conduct at issue.” Id. at 485. Reliance on the official’s

statement must be “objectively reasonable” in light of “the identity of the official,

the point of law represented, and the substance of the misrepresentation.”

Funches, 135 F.3d at 1407. Accordingly, when entrapment by estoppel is “asserted

as a defense to a federal crime,” the defendant must show “reliance on a

misstatement by an official or agent of the federal government.” Id.

      Here, Castellanos requested an entrapment-by-estoppel jury instruction

based on the testimony of Georgia Bureau of Investigation Agent Kenneth

Howard. According to Agent Howard, in July 2010, he received a phone call from

Castellanos, who volunteered that AMG had received complaints from local

pharmacies, acknowledged the clinic’s out-of-state patients raised red flags,

assured Agent Howard that AMG was a legitimate business, and asked whether

AMG was under investigation. When asked whether he told Castellanos that law

enforcement considered out-of-state patients to be red flags, Agent Howard

answered, “No, I didn’t volunteer anything. I was very cautious with that

conversation. He did most of the talking, and he volunteered that.” Doc. 361, at


                                          18
             Case: 14-12790    Date Filed: 02/13/2017    Page: 19 of 19


146. Agent Howard reiterated that he did not advise AMG they were violating the

law because “that would be contradictory to [the] investigation.” Doc. 362, at 80.

Subsequently, Tara Atkins met with DEA agents on multiple occasions, but no

testimony was given as to what, if anything, the agents told her.

      We conclude that the issue of entrapment by estoppel was not properly

before the jury. At no point did any witness testify that Agent Howard or the DEA

agents affirmatively communicated to Castellanos or Atkins that AMG’s conduct

was in compliance with the law. Therefore, the requested instruction had no factual

basis in the evidence. Moreover, as an employee of a state agency, Agent Howard

had no authority to bind the federal government to any erroneous interpretation of

federal law. As a result, the requested instruction lacked legal support.

Accordingly, the district court did not abuse its discretion by refusing to instruct

the jury on entrapment by estoppel.

                                 CONCLUSION

      For the foregoing reasons, we AFFIRM Appellants’ convictions.




                                         19